Exhibit 10.2

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO SUN NEW MEDIA, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

Principal Amount:

 

Issue Date: March         , 2007

 

SENIOR CONVERTIBLE PROMISSORY NOTE

FOR VALUE RECEIVED, SUN NEW MEDIA, INC., a Minnesota corporation (hereinafter
called “Borrower”), hereby promises to pay the “Holder” or its registered
assigns or successors in interest or order, without demand, the sum
of             (“Principal Amount”), on March         , 2010 (the “Maturity
Date”), if not sooner paid.

This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower, the Holder and certain other holders (the “Other
Holders”) of convertible promissory notes (the “Other Notes”), dated of even
date herewith (the “Subscription Agreement”), and shall be governed by the terms
of such Subscription Agreement.  Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement.  The following terms shall apply to this Note:

ARTICLE I

INTEREST; AMORTIZATION; SENIORITY

1.1.          Interest Rate.   Subject to Section 5.7 hereof, interest payable
on this Note shall accrue at a rate per annum (the “Interest Rate”). All
Interest due on this Note shall be prepaid on the Closing Date (as defined in
the Subscription Agreement) and Holder shall receive, in full consideration of
all Interest owed on this Note,       shares of Holder’s Common Stock (“Interest
Shares”).  The Interest Shares shall contain a restrictive legend as set forth
under Section 4(h) of the Subscription Agreement.

1.2.          Minimum Monthly Principal Payments.   Amortizing payments of the
outstanding Principal Amount of this Note shall commence on the fifteen month
anniversary date of this Note and on the same day of each month thereafter (each
a “Repayment Date”) until the Principal Amount has been repaid in full, whether
by the payment of cash or by the conversion of such Principal Amount and
interest into Common Stock pursuant to the terms hereof. Subject to Section 2.1
and Article 3 below, on each Repayment Date the Borrower shall make payments to
the Holder in an amount equal to one-twenty first of the initial Principal
Amount, and any other amounts which are then owing under this Note that have not
been paid (collectively, the “Monthly Amount”).  Amounts of conversions of
Principal Amount and interest made by the Holder or Borrower pursuant to Section
2.1 or Article III, and amounts converted pursuant to Section 2.3 of this Note
shall be applied first against outstanding fees and damages, then to Monthly
Amounts commencing with the Monthly Amount first payable and then Monthly
Amounts thereafter in chronological order.  Any Principal Amount and any other
sum arising under this Note and

1


--------------------------------------------------------------------------------


the Subscription Agreement that remains outstanding on the Maturity Date shall
be due and payable on the Maturity Date.

1.3           Seniority.  The indebtedness under this note shall rank senior to
all current and future indebtedness of the Borrower and shall not be
subordinated to any obligations of the Borrower.  For so long as this Note is
outstanding, Borrower shall take all steps reasonably necessary to protect,
preserve and maintain the senior status of the Notes, including the procurement
of subordination agreements from any future debtholders of the Borrower.

ARTICLE II

CONVERSION REPAYMENT

2.1.          Payment of Monthly Amount in Cash or Common Stock.  Subject to
Section 3.2 hereof, if either (A) the Market Price (as defined below) is less
than the Fixed Conversion Price (as defined in Section 2.3) or (B) the
Registration Statement is not effective, the Borrower shall pay the Monthly
Amount in cash in an amount equal to 135% of the Principal Amount component of
the Monthly Amount and 100% of all other components of the Monthly Amount,
within three (3) business days after the applicable Repayment Date.  Amounts
paid with shares of Common Stock must be delivered to the Holder not later than
three (3) business days after the applicable Repayment Date.  The Borrower must
send notice to the Holder by confirmed telecopier not later than 6:00 PM, New
York City time on the last trading day preceding a Repayment Date notifying
Holder of Borrower’s election to pay the Monthly Redemption Amount in cash or
Common Stock.  Elections by the Borrower must be made to all Other Holders in
proportion to the relative Note principal held by the Holder and the Other
Holders.  If such notice is not timely sent or if the Monthly Redemption Amount
is not timely delivered, then Holder shall have the right, instead of the
Company, to elect within five trading days after the applicable Repayment
whether to be paid in cash or Common Stock.  Such Holder’s election shall not be
construed to be a waiver of any default by Borrower relating to non-timely
compliance by Borrower with any of its obligations under this Note.  Subject to
Section 3.2 hereof, if the Market Price is equal to or greater than the Fixed
Conversion Price, then the Monthly Amount may be paid with registered Common
Stock valued at the Fixed Conversion Price.  “Market Price” shall mean the
average of the closing bid prices of the Common Stock as reported by Bloomberg
L.P. for the Principal Market for the five trading days preceding the relevant
Repayment Date.

2.2.          No Effective Registration.   Notwithstanding anything to the
contrary herein, no amount payable hereunder may be paid in shares of Common
Stock by the Borrower without the Holder’s consent unless (a) either (i) an
effective current Registration Statement covering the shares of Common Stock to
be issued in satisfaction of such obligations exists, or (ii) an exemption from
registration of the Common Stock is available pursuant to Rule 144(k) of the
1933 Act, and (b) no Event of Default hereunder (or an event that with the
passage of time or the giving of notice could become an Event of Default),
exists and is continuing, unless such event or Event of Default is cured within
any applicable cure period or is otherwise waived in writing by the Holder in
whole or in part at the Holder’s option.

2.3.          Optional Redemption of Principal Amount.  Provided an Event of
Default has not occurred, whether or not such Event of Default has been cured,
the Borrower will have the option of prepaying the outstanding Principal Amount
of this Note (“Optional Redemption”), in whole or in part, by paying to the
Holder a sum of money equal to the Applicable Percentage (as defined below)
multiplied by the Principal Amount to be redeemed, together with any and all
other sums due, accrued or payable to the Holder arising under this Note or any
Transaction Document through the Redemption Payment Date as defined below (the
“Redemption Amount”).  “Applicable Percentage” shall mean: (A) 120%, for
Optional Redemptions within 12 months of the Issue Date; (B) 135%, for Optional
Redemptions occurring

2


--------------------------------------------------------------------------------


after the 12th month and before the end of the 24th month of the Issue Date; and
(C) 150%, for Optional Redemptions occurring after the 24th month of the Issue
Date.  Borrower’s election to exercise its right to prepay must be by notice in
writing (“Notice of Redemption”).  The Notice of Redemption shall specify the
date for such Optional Redemption (the “Redemption Payment Date”), which date
shall be thirty (30) days after the date of the Notice of Redemption (the
“Redemption Period”).  A Notice of Redemption shall not be effective with
respect to any portion of the Principal Amount for which the Holder has a
pending election to convert, or for conversions initiated or made by the Holder
during the Redemption Period.   On the Redemption Payment Date, the Redemption
Amount, less any portion of the Redemption Amount against which the Holder has
exercised its conversion rights, shall be paid in good funds to the Holder. In
the event the Borrower fails to pay the Redemption Amount on the Redemption
Payment Date as set forth herein, then (i) such Notice of Redemption will be
null and void, (ii) Borrower will have no right to deliver another Notice of
Redemption, and (iii) Borrower’s failure may be deemed by Holder to be a
non-curable Event of Default.

ARTICLE III

CONVERSION RIGHTS

3.1.          Holder’s Conversion Rights.   Subject to Section 3.2, the Holder
shall have the right, but not the obligation, to convert all or any portion of
the then aggregate outstanding Principal Amount of this Note, together fees due
hereon, and any sum arising under the Subscription Agreement, and the
Transaction Documents, including but not limited to Liquidated Damages, into
shares of Common Stock, subject to the terms and conditions set forth in this
Article III at the rate of $1.00 per share of Common Stock (“Fixed Conversion
Price”) as same may be adjusted pursuant to this Note and the Subscription
Agreement. The Holder may exercise such right by delivery to the Borrower of a
written Notice of Conversion pursuant to Section 3.3.  After the occurrence of
an Event of Default, the Fixed Conversion Price shall be 80% of the VWAP for the
five trading days prior to a Conversion Date.

3.2.          Conversion Limitation.   The Holder shall not be entitled to
convert on a Conversion Date that amount of the Note in connection with that
number of shares of Common Stock which would be in excess of the sum of (i) the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates on a Conversion Date, (ii) any Common Stock issuable in connection
with the unconverted portion of the Note, and (iii) the number of shares of
Common Stock issuable upon the conversion of the Note with respect to which the
determination of this provision is being made on a Conversion Date, which would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock of the Borrower on such
Conversion Date.  For the purposes of the provision to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13d-3
thereunder.  Subject to the foregoing, the Holder shall not be limited to
aggregate conversions of only 4.99% and aggregate conversion by the Holder may
exceed 4.99%.  The Holder shall have the authority and obligation to determine
whether the restriction contained in this Section 3.2 will limit any conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
Notes are convertible shall be the responsibility and obligation of the Holder. 
The Holder may waive the conversion limitation described in this Section 3.2, in
whole or in part, upon and effective after 61 days prior written notice to the
Borrower.  The Holder may allocate decide whether to convert a Note or exercise
Warrants to achieve an actual 4.99% ownership position.

3.3.          Mechanics of Holder’s Conversion.

(a)           In the event that the Holder elects to convert any amounts
outstanding under this Note into Common Stock, the Holder shall give notice of
such election by delivering an executed and

3


--------------------------------------------------------------------------------


completed notice of conversion (a “Notice of Conversion”) to the Borrower, which
Notice of Conversion shall provide a breakdown in reasonable detail of the
Principal Amount, accrued interest and amounts being converted.  The original
Note is not required to be surrendered to the Borrower until all sums due under
the Note have been paid.  On each Conversion Date (as hereinafter defined) and
in accordance with its Notice of Conversion, the Holder shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records.  Each date on which a Notice of Conversion is delivered
or telecopied to the Borrower in accordance with the provisions hereof shall be
deemed a “Conversion Date.” A form of Notice of Conversion to be employed by the
Holder is annexed hereto as Exhibit A.

(b)           Pursuant to the terms of a Notice of Conversion, the Borrower will
issue instructions to the transfer agent accompanied by an opinion of counsel,
if so required by the Borrower’s transfer agent and shall cause the transfer
agent to transmit the certificates representing the Conversion Shares to the
Holder by crediting the account of the Holder’s designated broker with the
Depository Trust Corporation (“DTC”) through its Deposit Withdrawal Agent
Commission (“DWAC”) system within three (3) business days after receipt by the
Borrower of the Notice of Conversion (the “Delivery Date”). In the case of the
exercise of the conversion rights set forth herein the conversion privilege
shall be deemed to have been exercised and the Conversion Shares issuable upon
such conversion shall be deemed to have been issued upon the date of receipt by
the Borrower of the Notice of Conversion. The Holder shall be treated for all
purposes as the record holder of such shares of Common Stock, unless the Holder
provides the Borrower written instructions to the contrary. Notwithstanding the
foregoing to the contrary, the Borrower or its transfer agent shall only be
obligated to issue and deliver the shares to the DTC on the Holder’s behalf via
DWAC (or certificates free of restrictive legends) if the registration statement
providing for the resale of the shares of Common Stock issuable upon the
conversion of this Note is effective and the Holder has complied with all
applicable securities laws in connection with the sale of the Common Stock,
including, without limitation, the prospectus delivery requirements.  In the
event that Conversion Shares cannot be delivered to the Holder via DWAC, the
Borrower shall deliver physical certificates representing the Conversion Shares
by the Delivery Date.

3.4.          Conversion Mechanics.

(a)           The number of shares of Common Stock to be issued upon each
conversion of this Note pursuant to this Article III shall be determined by
dividing that portion of the Principal Amount and interest and fees to be
converted, if any, by the then applicable Fixed Conversion Price.

(b)           The Fixed Conversion Price and number and kind of shares or other
securities to be issued upon conversion shall be subject to adjustment from time
to time upon the happening of certain events while this conversion right remains
outstanding, as follows:

A.            Merger, Sale of Assets, etc.  If the Borrower at any time shall
consolidate with or merge into or sell or convey all or substantially all its
assets to any other corporation, this Note, as to the unpaid principal portion
thereof and accrued interest thereon, shall thereafter be deemed to evidence the
right to purchase such number and kind of shares or other securities and
property as would have been issuable or distributable on account of such
consolidation, merger, sale or conveyance, upon or with respect to the
securities subject to the conversion or purchase right immediately prior to such
consolidation, merger, sale or conveyance.  The foregoing provision shall
similarly apply to successive transactions of a similar nature by any such
successor or purchaser.  Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section shall apply to such securities of such
successor or purchaser after any such consolidation, merger, sale or conveyance.

B.            Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or

4


--------------------------------------------------------------------------------


classes, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.

C.            Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.

D.            Share Issuance.   So long as this Note is outstanding, if the
Borrower shall issue any Common Stock except for the Excepted Issuances (as
defined in the Subscription Agreement), prior to the complete conversion or
payment of this Note, for a consideration less than the Fixed Conversion Price
that would be in effect at the time of such issue, then, and thereafter
successively upon each such issuance, the Fixed Conversion Price shall be
reduced to such other lower issue price.  For purposes of this adjustment, the
issuance of any security or debt instrument of the Borrower carrying the right
to convert such security or debt instrument into Common Stock or of any warrant,
right or option to purchase Common Stock shall result in an adjustment to the
Fixed Conversion Price upon the issuance of the above-described security, debt
instrument, warrant, right, or option and again upon the issuance of shares of
Common Stock upon exercise of such conversion or purchase rights if such
issuance is at a price lower than the then applicable Conversion Price.  The
reduction of the Fixed Conversion Price described in this paragraph is in
addition to the other rights of the Holder described in the Subscription
Agreement.

(c)           Whenever the Conversion Price is adjusted pursuant to Section
3.4(b) above, the Borrower shall promptly mail to the Holder a notice setting
forth the Conversion Price after such adjustment and setting forth a statement
of the facts requiring such adjustment.

3.5.          Reservation.   During the period the conversion right exists,
Borrower will reserve from its authorized and unissued Common Stock not less
than one hundred seventy-five percent (175%) of the number of shares to provide
for the issuance of Common Stock upon the full conversion of this Note. Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non-assessable.  Borrower agrees that its issuance of this Note
shall constitute full authority to its officers, agents, and transfer agents who
are charged with the duty of executing and issuing stock certificates to execute
and issue the necessary certificates for shares of Common Stock upon the
conversion of this Note.

3.6           Issuance of Replacement Note.  Upon any partial conversion of this
Note, a replacement Note containing the same date and provisions of this Note
shall, at the written request of the Holder, be issued by the Borrower to the
Holder for the outstanding Principal Amount of this Note and accrued interest
which shall not have been converted or paid, provided Holder has surrendered an
original Note to the Company. In the event that the Holder elects not to
surrender a Note for reissuance upon partial payment or conversion, the Holder
hereby indemnifies the Borrower against any and all loss or damage attributable
to a third-party claim in an amount in excess of the actual amount then due
under the Note.

5


--------------------------------------------------------------------------------


ARTICLE IV

EVENTS OF DEFAULT

The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:

4.1       Failure to Pay Principal or Interest.  The Borrower fails to pay any
installment of Principal Amount, interest or other sum due under this Note or
any Transaction Document when due and such failure continues for a period of 5
business days after the due date.

4.2       Breach of Covenant.  The Borrower breaches any material covenant or
other term or condition of the Subscription Agreement, this Note or Transaction
Document in any material respect and such breach, if subject to cure, continues
for a period of 10 business days after written notice to the Borrower from the
Holder.

4.3       Breach of Representations and Warranties.  Any material representation
or warranty of the Borrower made herein, in the Subscription Agreement,
Transaction Document or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith or therewith shall be false or
misleading in any material respect as of the date made and the Closing Date.

4.4       Receiver or Trustee.  The Borrower or any Subsidiary of Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be
appointed.

4.5       Judgments.  Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $50,000, and shall remain unvacated,
unbonded or unstayed for a period of 45 days.

4.6       Non-Payment.   The Borrower shall have received a notice of default,
which remains uncured for a period of more than 20 business days, on the payment
of any one or more debts or obligations aggregating in excess of $50,000 beyond
any applicable grace period;

4.7       Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within 45 days of
initiation.

4.8       Delisting.   Failure of the Common Stock to be quoted or listed on the
OTC Bulletin Board (“Bulletin Board”) or other Principal Market; failure to
comply with the requirements for continued listing on the Bulletin Board for a
period of seven consecutive trading days; or notification from the Bulletin
Board or any Principal Market that the Borrower is not in compliance with the
conditions for such continued listing on the Bulletin Board or other Principal
Market.

4.9       Stop Trade.  An SEC or judicial stop trade order or Principal Market
trading suspension with respect to Borrower’s Common Stock that lasts for five
or more consecutive trading days.

4.10     Failure to Deliver Common Stock or Replacement Note.  Borrower’s
failure to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Note or the Subscription Agreement, and, if requested by
Borrower, a replacement Note, and such failure continues for a period of 3
business days after the due date.

6


--------------------------------------------------------------------------------


4.11     Non-Registration Event.  The occurrence of a Non-Registration Event as
described in the Subscription Agreement.

4.12     Reverse Splits.  The Borrower effectuates a reverse split of its Common
Stock without twenty days prior written notice to the Holder.

4.13     Removal/Resignation of Officer.  Bruno W. Zhong fails to serve, for any
reason, as an officer or director of the Borrower.

4.14     Cross Default.  A default by the Borrower of a material term, covenant,
warranty or undertaking of any Transaction Document or other agreement to which
the Borrower and Holder are parties, or the occurrence of a material event of
default under any such other agreement which is not cured after any required
notice and/or cure period.

ARTICLE V

MISCELLANEOUS

5.1       Failure or Indulgence Not Waiver.  No failure or delay on the part of
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

5.2       Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Sun New Media, Inc.,
1120 Avenue of the Americas, 4th Floor, New York, NY 10036, Attn: Bruno Wu
Zheng, Chief Executive Officer, telecopier: +86 10 8518 9797, and (ii) if to
Holder, to the name, address and telecopy number set forth on the front page of
this Note, with an additional copy by telecopier only to: Spectrum Law Group,
LLP, 1900 Main Street, Suite 125, Irvine, CA 92614, Attention: Gregory R.
Carney, Esq., telecopier number: (949) 851-5940.

5.3       Amendment Provision.  The term “Note” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.

5.4       Assignability.  This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.

5.5       Cost of Collection.  If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.

7


--------------------------------------------------------------------------------


5.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles that would result in the application of the substantive laws
of another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.

5.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.

5.8.          Construction.   Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.

5.9           Redemption.  This Note may not be redeemed or called without the
consent of the Holder except as described in this Note.

5.10         Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this Note. 
However, the Holder will have the rights of a shareholder of the Borrower with
respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the          day of March, 2007.

 

 

SUN NEW MEDIA, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Dr. Bruno Wu Zheng

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9


--------------------------------------------------------------------------------


NOTICE OF CONVERSION

(To be executed by the Registered Holder in order to convert the Note)

The undersigned hereby elects to convert $                of the principal and
$                 of the interest due on the Note issued by Sun New Media, Inc.
on March           , 2007 into Shares of Common Stock of Sun New Media, Inc.
(the “Borrower”) according to the conditions set forth in such Note, as of the
date written below.

Date of Conversion:

 

 

Conversion Price:

 

 

Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of Sun New Media, Inc.

Shares To Be Delivered:

 

 

Signature:

 

 

Print Name:

 

 

Address:

 

 

 

 

 

10


--------------------------------------------------------------------------------